Citation Nr: 0411561	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  98-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right wrist 
(major), to include consideration on an extraschedular basis.

2.  Entitlement to an effective date, prior to June 24, 1998, 
for a 20 percent evaluation for residuals of a fracture of 
the right wrist.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from September 1958 
to September 1962.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The most recent Board remand in this case occurred in 
September 2003.  

A complete procedural history can be gleaned from prior Board 
decisions in this matter.


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that the veteran is ambidextrous, such that the 
Board has concluded that the veteran's right upper extremity 
may be construed as his dominant extremity for the purpose of 
application of the pertinent governing criteria.

2.  There is moderately severe functional impairment of the 
right wrist/hand from a right wrist fracture; the right hand 
is considered the dominant hand for rating purposes. 

3.  The veteran did not appeal the July 1996 decision wherein 
the Board denied entitlement to a schedular disability rating 
in excess of 10 percent for residuals of a fracture of the 
right wrist.

4.  Correspondence from the veteran received by the RO on 
July 29, 1996, was an informal claim for increase, and the 
record is not against a finding of moderately severe 
functional impairment of the dominant extremity from that 
date.

5.  The disability of the right wrist is not shown to present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of a right wrist fracture have been met from 
July 29, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107A 
(West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.151, 3.159, 3.160, 
3.400, 4.20, 4.69, 4.73; Diagnostic Code 5307 (2003). 

2.  The criteria for referral of the veteran's case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of extraschedular 
evaluation for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107A 
(West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.321(b)(1) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran indicated 
he was left-handed in medical history information provided 
with the entry and separation medical examinations as well as 
an examination for flight status.  On the initial VA medical 
examination he indicated that he was born left-handed, could 
write and eat with both hands and would throw and use tools 
with the right hand.  The examiner noted the veteran was 
essentially ambidextrous and used the right hand mostly in 
writing in his job as a college instructor.  On subsequent VA 
examinations in 1984 and 1993, different examiners referred 
to ambidexterity in their respective evaluations of his right 
wrist disability.

The veteran's claim for increased compensation benefits filed 
in November 1992 followed the October 1984 RO determination 
to continue the 10 percent rating for his right wrist 
disability.  The VA clinical records beginning in late 1992 
supplemented a contemporaneous VA examination.  In its July 
9, 1996 decision, the Board considered this evidence in 
affirming the 10 percent schedular evaluation.  The Board 
referred the matter of an extraschedular evaluation to the 
RO.  

VA received duplicate correspondence from the veteran with 
one set showing July 29, 1996 stamped on one of the pages.  
The other set of correspondence showed receipt by the VA 
Secretary on July 30, 1996.  The veteran, in part, referred 
to an increase in compensation benefits from 10 to 30 
percent.  In his substantive appeal, received in May 1998, 
from a January 1997 RO decision that denied an extraschedular 
evaluation, the veteran again requested a 30 percent 
evaluation and made reference to being ambidextrous but with 
a dominant right hand.

A VA medical examiner in June 1998 reported the veteran had 
become ambidextrous but was right-hand dominant.  The 
examination of the right wrist showed tenderness over the 
navicular, normal sensation and grip of 2/5 versus 5/5 on the 
left.  Dorsiflexion and palmar flexion were 30 degrees and 45 
degrees, respectively and radial deviation and ulnar 
deviation were 20 degrees and 40 degrees, respectively.  The 
veteran was able to approximate the fingertips to the median 
crease and the thumb to the base of the fifth finger.  The 
diagnosis was aseptic necrosis of the right navicular with 
loss of range of motion and fatigability.

The examiner commented that the veteran would not do well in 
working situations that required significant lifting 
involving the right hand with repetitive movements such as 
hand tools or typing/key board work.  The examiner felt the 
major issue was pain, and that the veteran might obtain 
relief with a bone graft.  

The Board decision in April 2001 referred the issue of an 
increased rating on a schedular basis to the RO.  The RO 
obtained an examination in June 2001.  The VA medical 
examiner reported essentially the same basic complaints as 
noted on the previous examination.  The examination of the 
right wrist again showed tenderness over the navicular, 
normal sensation and grip strength graded as 3/5.  
Dorsiflexion and palmar flexion were 15 degrees and 25 
degrees, respectively and radial deviation and ulnar 
deviation were 5 degrees and 25 degrees, respectively.  The 
veteran was able to approximate the fingertips on the right 
hand to within a half-centimeter of the median crease.  The 
diagnosis was fracture of the right navicular with 
degenerative joint disease and aseptic necrosis with chronic 
loss of range of motion and chronic pain.

The examiner commented that during flare-ups of right wrist 
pain, additional motion loss at 10-12 degrees in dorsiflexion 
and palmar flexion would be expected as well as moderately 
severe alteration in grip strength and increased 
incoordination due to pain graded as moderately severe.  The 
examiner opined that expected excess fatigability on 
repetitive use of that joint would be graded as moderately 
severe.  

In November 2002 the RO granted an increased evaluation of 20 
percent for the veteran's disability of the right wrist from 
June 24, 1998, by analogy to moderately severe muscle injury 
under Diagnostic Code 5307.  The rating decision shows the 
right hand was deemed nondominant based on the information 
recorded on the medical examinations during military service.  

The veteran disagreed with the effective date and rating, 
arguing that the rating should be higher and that the 
increase should be effective from November 1992.  The 
representative argued that the extraschedular rating should 
be considered from late 1991, as this claim had been pending 
since November 1992.  The veteran provided a chronology of 
his employment and medical treatment since military service 
to support his claims.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. 

The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Wrist, ankylosis of (major): unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation may be 
rated 50 percent.  Any other position, except favorable, may 
be rated 40 percent.  Favorable in 20° to 30° dorsiflexion 
shall be rated 30 percent.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  Diagnostic Code 5214.

Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15°, or palmar flexion limited in line 
with forearm shall be rated 10 percent.  Diagnostic Code 
5215.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows wrist 
dorsiflexion (extension) from 0 to 70 degrees and palmar 
flexion from 0 to 80 degrees.  Wrist ulnar deviation from 0 
to 45 degrees and radial deviation from 0 to 20 degrees 
38 C.F.R. § 4.71, Plate I.

Group VII. Function: Flexion of wrist and  fingers. Muscles 
arising from internal condyle of humerus: Flexors of the 
carpus and long flexors of fingers and thumb; pronator. . 
Severe 40/30 (dominant/nondominant); Moderately Severe 30/20; 
Moderate 10/10; Slight 0/0.  38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1996) and as amended effective July 3, 1997 (62 
Fed. Reg. 30239, June 3, 1997).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Cases in which application of the schedule is not 
understood or the propriety of an extra-schedular rating is 
questionable may be submitted to Central Office for advisory 
opinion.  38 C.F.R. § 3.321(b)(1).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  



Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  

Finally adjudicated claim. An application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. (See Secs. 20.1103 and 20.1104 of this 
chapter.)

Reopened claim. Any application for a benefit received after 
final disallowance of an earlier claim, or any application 
based on additional evidence or a request for a personal 
hearing submitted more than 90 days following notification to 
the appellant of the certification of an appeal and transfer 
of applicable records to the Board of Veterans Appeals which 
was not considered by the Board in its decision and was 
referred to the agency of original jurisdiction for 
consideration as provided in Sec. 20.1304(b)(1) of this 
chapter.

Claim for increase. Any application for an increase in rate 
of a benefit being paid under a current award, or for 
resumption of payments previously discontinued.  38 C.F.R. 
§ 3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).




Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  The Board, however, 
is satisfied that all necessary development pertaining to the 
issues of an increased rating for the right wrist disability 
and an earlier effective date therefore has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of these benefits based on the record 
that appears complete.  Therefore, any deficiencies in the 
duties to notify and to assist, actual or perceived, 
constitute harmless error.  

The veteran has consistently claimed he should receive a 30 
percent evaluation and the disability of the right wrist and 
this decision grants his request.  Also the effective date 
for a schedular evaluation is limited by application of law 
in this case and in questions that turn on the application of 
law the VCAA would not apply.  See generally, Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also AB v. Brown, 6 Vet. App. 35, 39 (1994) holding that a 
claimant's clearly expressed intent to limit an appeal to a 
specific rating relieves the RO or the Board from a general 
obligation to consider entitlement to all available ratings.  

On the question of an extraschedular evaluation, the 
situation is somewhat different but as will be apparent from 
the explanation that follows, there has been substantial 
compliance with the notice and duty to assist provisions to 
allow for a decision on pursuant to the limitations permitted 
by the governing criteria.  There is no question of the 
applicability of the VCAA in this matter.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and VAOPGCPREC 7-03. 

The Board is satisfied that the duty to notify and the duty 
assist have been met under the new law.  For example, in 
September 2002 and December 2003, the RO notified the veteran 
of the enactment of the VCAA and tailored the letters to 
refer to the extraschedular evaluation.  The RO advised him 
to identify any evidence not already of record, and that it 
would make reasonable efforts to obtain any such evidence 
pertaining to the issue currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the January 1997 rating decision, the Board decision in 
April 2001, April 1998 Statement of the Case (SOC), November 
1999, November 2002 and February 2004 Supplemental Statements 
of the Case (SSOC), he has been given notice of the 
requirements for an increased evaluation on an extraschedular 
basis.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  
The evidence includes VA medical records relevant to this 
matter.  

The veteran provided other evidence he felt was relevant to 
this claim.  He did not respond to the recent requests for 
other evidence and he did not respond to the most recent SSOC 
that noted his failure to respond.  The VA treatment records 
have been obtained and associated with the claims file and a 
recent request for additional records did not locate any for 
the veteran.  Thus the record appears complete in that all 
available records have been obtained.

The veteran also underwent several VA compensation 
examinations, the reports of which have been associated with 
the claims file, and contents of which have been reported 
above in detail.  Therefore, remand or deferral for the 
scheduling of a VA examination is not required.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

The Board and the RO have applied the duty to assist 
provisions that have been significantly changed during the 
course of the appeal.  In Bernard, the CAVC has held that, 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As set forth above, VA has 
already met all obligations to the veteran under this new law 
and considered it.  Moreover, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
several times and has done so.  

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Regarding the extraschedular evaluation in this case, the 
initial rating actions of the agency of original jurisdiction 
had been issued prior to its advising the veteran of 
enactment of the VCAA.  Because the VCAA notice in this case 
was not provided to the appellant prior to the initial AOJ 
adjudication at issue, the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  



Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant was not given prior to the first AOJ adjudication 
of the claim, or the Board decision in April 2001, the notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case for Board review, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran was provided opportunities to identify additional 
evidence in support of his claim.  The RO readjudicated the 
case in light of the additional evidence and provided the 
veteran a supplemental statement of the case that included 
the provisions of the new VCAA law at which time the RO made 
clear that it had considered the new law.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  
Indeed, in December 2000, the veteran responded to a RO 
request for specific medical information by indicating 
the information was no longer available or not relevant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because VCAA notice has been substantially 
satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all 
content requirements precisely is harmless error in view of 
the fact that he was issued two formal letters several SSOCs.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Increased Rating on a Schedular Basis and Effective Date

Increased Rating

The most recent VA examinations were in 1998 and 2001 and 
both addressed relevant evaluative criteria in accord with 
the principles established in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  They include sufficient detail regarding 
the disorder of the right wrist to apply rating scheme 
criteria for muscle injury by analogy and they are considered 
the best evidence for an informed determination of the 
veteran's current impairment from this disorder.  Further, 
there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
June 2001.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied.  The Board recognizes that the recently 
revised rating criteria for muscle injuries were reviewed 
initially by the RO and no comparison of the previous and 
current criteria was made.  However, the Board is satisfied 
that no prejudice to the appellant has occurred as a result.  
The revised regulations, as finally issued, were consistent 
with VA's intention, as expressed in the published proposal 
to amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Only the current version is provided 
as no substantive changes appear in the applicable criteria 
in either version.  
This discussion is relevant in light of the Board's 
determination regarding an earlier effective date matter 
which provides an effective date prior to the date of the 
revised regulations and applies the analogous rating scheme 
based on muscle injury.

The overriding consideration here is whether the left or 
right hand is deemed the dominant extremity for rating 
purposes.  The RO has determined the left hand is dominant.  
However, the Board concludes that the record viewed liberally 
supports the claim of ambidexterity and as a result the right 
hand should be rated as the dominant extremity.  For example 
the RO is correct in its finding of left handedness being 
reported in military records.  

However the Board cannot overlook three VA examinations that 
report the veteran as ambidextrous.  The most significant of 
the three is the initial examination that recorded clear 
evidence of ambidexterity when it was not a significant issue 
and as it was explained then it would appear that it had been 
a characteristic for some time.  There appears to be some 
ambiguity in section 4.69, but in any event interpretive 
doubt is to be resolved in the claimant's favor.  See e.g. 
Brown v. Gardner, 115 S. Ct. 552, 555 (1994).  

Ambidexterity may be determined from the record and no VA 
examiner has disputed it in the veteran's case.  Thus a fair 
reading of section 4.69 and application of the benefit of the 
doubt rule permits the Board to conclude that the right hand 
is dominant for rating purposes.  In other words facts 
established after service support life long ambidexterity in 
this case.

The RO recently placed the disability under MG VII and 
articulated the basis for the selection by analogy.  The RO 
did adjust the diagnostic code at that time.  Though the RO 
applied a different diagnostic code the function assessed 
would be consistent with muscle disability.  The Board will 
observe that the ratings assess the intensity of muscle 
symptoms as reflected in flexion of the wrist and fingers as 
primary rating criteria for the incremental ratings shown 
above.  

The comprehensive VA examinations during 1998 and 2001 offer 
substantive information probative of the severity of the 
service-connected right wrist disability.  The more recent VA 
examination report appears to offer the best evidence of the 
current severity of the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The orthopedic symptoms, overall, appear to 
reflect what the corresponding percentage evaluation of 30 
percent would contemplate under Code 5307 for the dominant 
extremity.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in no 
more than a 30 percent evaluation.  The recent examinations 
do confirm appreciable disability that can be analogized to 
muscle injury.  

The evidence of probative value, viewed objectively, is 
against the claim for increase beyond the 30 percent rating 
that recognizes moderately severe impairment of the dominant 
hand. 

Although the veteran has limited his appeal to a 30 percent 
evaluation, there is limitation of function of the wrist and 
fingers objectively confirmed.  The level of disability 
appears to have been accounted for in the current evaluation, 
particularly in view of the 2001 report where the VA examiner 
considered the impairment moderately severe overall with 
consideration being given to essential rating elements as 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
No examination has reported severe functional impairment.  
Cf. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


Effective Date

The RO assigned the 20 percent evaluation from June 24, 1998, 
and the Board sees no reason not to grant the 30 percent 
evaluation from that date in view of the manifestations that 
appear consistent over the two examinations, the changed 
rating scheme and determination of right-hand dominance.  

The veteran had a 10 percent evaluation prior to that date so 
the only question is whether an earlier effective date is 
warranted.  Although the veteran seeks an effective date in 
late 1992, the record does not support that date although it 
does allow for an earlier date than June 24, 1998. 

The Board notes initially that the law and regulations 
governing the appropriate effective date for an award of 
increased compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
(2003) which provide that the effective date shall be the 
date of claim, but that increased disability compensation may 
be granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98. 

The Board has reviewed the record and concludes that a claim 
for increase was filed in July 1996.  The record in essence 
showed two comprehensive examinations in 1998 and 2001 that 
supplemented earlier records.  There is no evidence for the 
relevant period prior to June 1998 upon which to infer an 
earlier pending claim.  What the record shows is that the 
Board denied a schedular increase in 1996, that the veteran 
did not appeal the decision and that he provided additional 
information in July 1996 that satisfied the elements for a 
claim for increase.  Thus, as noted above the increase on a 
schedular basis can be no earlier than the date of receipt of 
claim after final adjudication.  

The record appears to confirm the veteran had complained 
about the right wrist and hand in 1996 and continuously 
thereafter.  However, there is a paucity of clinical 
information regarding the right wrist prior to the June 1998 
examination.   

The Board observes that the basis for the effective date the 
RO selected is readily apparent from the record, but the 
Board believes that in the circumstances of this case, an 
ascertainable increase in the disability occurred no later 
than the date of claim.  The record viewed liberally supports 
a 30 percent rating by applying 38 C.F.R. §§ 4.7, 4.40, 4.45 
and 4.59 to Diagnostic Code 5307 criteria.  Other rating 
schemes for the wrist do not appear applicable since the 
examiner did not mention ankylosis and applying the analogous 
scheme, which seems justified, would insure consistency.  
Thus, the Board assigns the 30 percent evaluation from July 
29, 1996, based upon the recent examination reports deemed 
adequate for evaluating the level of impairment from 1996.  
There is no evidence upon which to conclude the disability 
was appreciably better at that time.  

The Board has resolved the matter in accord with the current 
law regarding the effective date of increase as interpreted 
in Harper and the corresponding VA General Counsel precedent.  
From the record, and application of the benefit of the doubt 
rule, the Board is able to find that an ascertainable 
increase was manifested prior to the examination in June 
1998, taking into account all probative evidence.  

Therefore, the effective date should reflect that the date of 
claim or ascertainable increase coincide, which in this case 
is no later than July 29, 1996, in accordance with the 
applicable law and regulations governing monetary payments of 
this kind.  


Extraschedular Consideration

As the representative correctly noted, the claim for an 
increased rating on an extraschedular basis has been a 
pending claim since 1992.  However, for the period from July 
29, 1996, it should be clear from the preceding discussion 
that the schedular criteria are adequate for this portion of 
the rating period and the veteran does not claim otherwise.  
Basically argument all along has been that his disability 
rating should be increased from 10 percent to 30 percent 
either under the rating schedule or on an extraschedular 
basis.  

The RO and the Board have considered the application of 
38 C.F.R. § 3.321(b)(1) to the right wrist disability.  The 
veteran did provide information regarding medical treatment 
and employment, but he did not offer any additional 
information in response to the recent request for information 
or in response to the latest SSOC.  Thus the Board will 
proceed on the record.  

The extraschedular rating question is a component of the 
increased rating claim and the veteran has had an ample 
opportunity to present evidence and argument at the RO and 
the Board.  The record he provided indicates that prior to 
July 1996 he was not employed approximately nine months from 
November 1991 to March 1993, and then worked without 
interruption until November 1996.  Then he was employed 
without interruption from January 1997 to December 2001.  

In light of the foregoing the Board is unable to conclude 
that the veteran's disability picture is unusual or 
exceptional in nature.  At a minimum the record does not show 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards, nor has the 
veteran been subject to marked interference with employment 
due to his service-connected disability of the right wrist.  
His own statement of employment shows he had extended periods 
of work prior to late 1996, and there is little treatment 
history after he early 1990's.  

Although the elements listed in the regulation are merely 
examples rather than requirements, the record overall shows 
he worked without extensive interruption and was seen for 
treatment infrequently.  Thus, the Board believes this 
evidence is against a finding that the case should be 
referred to the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).


ORDER

Entitlement to an increased schedular evaluation of 30 
percent for residuals of a fracture of the right wrist is 
granted from July 29, 1996, subject to the regulations 
governing the payment of monetary awards.  The appeal is 
granted to this extent only.

Entitlement to referral of the veteran's case to the VA Under 
Secretary For Benefits or the Director of the VA Compensation 
and Pension Service for consideration of increased 
compensation benefits on an extraschedular basis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



